                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 In re A.W., a minor, by and through his      :
 natural guardian, K.W.,                      :
 In re J.H., a minor, by and through his      :    No. 2:17-CV-01112-DSC
 natural guardian, V.H.,                      :
 In re Q.W., a minor, by and through his      :
 natural guardian, B.R.,                      :    SECOND AMENDED COMPLAINT
 In re M.A., a minor, by and through her      :
 natural guardian, A.A.,                      :
 In re D.F., a minor, by and through her      :    JURY TRIAL DEMANDED
 natural guardian, D.J.F., and                :
 In re T.R., by and through his natural       :
 guardian, D.M.,                              :
                                              :
               Plaintiffs,                    :
                                              :
        v.                                    :
                                              :
 WOODLAND HILLS SCHOOL                        :
 DISTRICT, CHURCHILL BOROUGH,                 :
 DYNASTY SECURITY, KEVIN                      :
 MURRAY, STEPHEN SHAULIS, ALAN                :
 JOHNSON, CHRIS LEWANDOWSKI,                  :
 PATRICK SCOTT, JOSEPH GOLDEN                 :
 and JOHN DOE.                                :
                                              :
               Defendants.                    :

 PETITION PURSUANT TO LOCAL RULE 17.1 FOR LEAVE TO SETTLE MINOR’S
                             CLAIM

       AND NOW comes the Petitioner, V.H., guardian and natural mother of her minor

child, J.H. by and through her attorney, Timothy P. O'Brien, Esquire, and petitions this

Court for leave to settle the minor’s claims arising from an incident, the facts and alleged

details of which are more fully set forth in the Plaintiff’s Second Amended Complaint.

       1.     The minor plaintiffs’ date of birth is January 13, 2002.

       2.     The minor Plaintiff’s allegations are as follows: While he was a student at

Woodland Hills High School he was assaulted and physically threatened by the school
principal, Defendant Kevin Murray. Defendant Murray threatened to “knock his teeth out”

and then lie about it under oath. The minor plaintiff recorded these threats on his cell

phone. Defendants Murray and Shaulis attempted to destroy the audio recording by

deleting the minor plaintiff’s cell phone. The recording was saved only because the minor

plaintiff had sent it to his mother who retained it. The minor Plaintiff and his mother

reported this incident to Defendants Woodland Hills High School and Churchill Borough.

Neither defendant took any action against Defendants Murray or Shaulis, who went on to

assault other students including other Plaintiffs in this lawsuit. The minor plaintiff suffered

emotional injuries as a result of Defendants’ conduct. Defendants contest these

allegations.

       3.      In accordance with ongoing settlement negotiations, of which this Court

was notified, the parties have agreed to a settlement of the minor Plaintiff’s claims for

the sum of $50,000. No attorney’s fees and/or costs will be deducted from the

settlement amount, as any and all costs and attorney's fees will be paid from a separate

fund agreed to by the above-captioned parties

       4.      It is the opinion of the undersigned counsel for the plaintiff, and the

considered opinion of V.H., the minor plaintiff’s parent and guardian that the foregoing

settlement is fair reasonable.

       5.      The sum of $50,000 recovered on behalf of the minor plaintiff will be

distributed and made payable to V.H., as Parent and Guardian on behalf J.H., a minor .

Such sum to be deposited into an interest-bearing account with withdrawals only upon

court approval until the minor reaches age of majority, (proof of deposit to be filed with

this court within 30 days of receipt of the settlement funds).
       WHEREFORE, the petitioner, V.H. requests this Honorable Court to enter an order

approving the settlement of the minor’s claim for the sum of $50,000 r and accordingly

directing the distribution of the proceeds of this settlement as set forth in Paragraph 5 of

this petition.

                                                 Respectfully submitted,

                                                 /s/ Timothy P. O’Brien
                                                 Timothy P. O’Brien
                                                 Law Offices of Timothy P. O’Brien
                                                 239 Fourth Avenue
                                                 Suite 2103, Investment Building
                                                 Pittsburgh, PA 15222

                                                 (412) 232-4400
                                                 (412) 232-3730 (fax)

                                                 Attorney for petitioner
